Citation Nr: 1617232	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bipolar affective disorder. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1972 to August 1974.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 
	
This matter was previously remanded by the Board in December 2012 for additional development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In a November 2015, through his representative, the Veteran requested an additional 60 days in which to submit additional evidence and, in February 2016, he requested an additional 30 days in which to do so.  The Board notes that this additional period has passed, and therefore it may proceed with adjudication of the Veteran's claim.

Finally, to that end, the Board notes that, in February 2016, after the issuance of the October 2015 supplemental statement of the case (SSOC), the Veteran submitted additional evidence, in the form of a statement from his mother.  While the Veteran has not waived AOJ consideration of such evidence, the Board finds that the letter contains information that is duplicative of that previously considered by the AOJ.  Specifically, the letter describes the Veteran's behavior, both before and after service.  The Board finds that such observations were described, nearly verbatim, in a January 2011 letter from the Veteran's mother and, as such, were previously considered by the AOJ.  Therefore, the Board may proceed to adjudicate this claim without any prejudice accruing to the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304 (2015). 




FINDING OF FACT

Bipolar affective disorder was not manifested during service, and the weight of the probative evidence is against a finding that such a disorder is causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for bipolar affective disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2009 letter, sent prior to the initial unfavorable decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records, Social Security Administration (SSA) records, as well as post-service VA treatment records, have all been obtained and considered.  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, neither the Veteran nor his representative has identified any additional, outstanding records that have not been requested or obtained.

As noted in the Introduction, in December 2012, the Board remanded this matter for further development.  Specifically, the AOJ was asked to verify whether the nature of the Veteran's discharge from service as a conscientious objector was a bar to the payment of VA benefits; obtain outstanding SSA records; and afford the Veteran a VA examination with etiological opinion with respect to his claim for a bipolar affective disorder.  A VA Administrative Decision finding the Veteran eligible for VA benefits was obtained in August 2015; the Veteran's SSA records were obtained and associated with his file in September 2015, and a VA examiner's opinion was obtained that same month. 
As for the examiner's opinion, the Board finds that such is adequate for adjudication purposes.  In this regard, the examiner's opinion was predicated on an interview with the Veteran and complete review of the record.  The examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Thus, the Board finds that VA has fully satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Analysis

The Veteran contends that, as a result of his service, he developed bipolar affective disorder, for which service connection is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Turning first to whether the Veteran has a current disability, multiple VA treatment records clearly indicate a diagnosis of bipolar disorder.  Therefore, the Board concludes the Veteran has a current disability. 

With regard to the in-service element, the Veteran indicated that, while in service, he became very depressed when he learned he would be transferred from the Navy to the Marines and forced to carry a weapon.  There is no indication of depression in the Veteran's service treatment records, and in conjunction with the Veteran's request for discharge, in May 1974 he underwent an examination in which no evidence of psychosis or psychoneurosis was found.  The May 1974 examiner indicated the Veteran was not in need of psychotherapy and was "normal" overall.  

The Veteran also contends that he was subjected to ridicule and mistreatment following his request to be discharged as a conscientious objector.  There is no notation of any sort of mistreatment in the Veteran's record, but such interactions are not likely to have been recorded.  The Board notes that the Veteran has been consistent in his claims that such harassment occurred upon his request to be separated from service as a conscientious objector.  The Board finds that the evidence as a whole renders the Veteran's statements as to such a matter competent, credible and probative.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (finding that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to). Thus, the Board resolves all reasonable doubt in favor of the Veteran and acknowledges that such harassment occurred.   

In the alternative, the Veteran indicated in a February 2014 statement that he served at Camp Lejeune, North Carolina prior to his discharge, and contends that his bipolar disorder was a result of the effects of the contaminated water he consumed while at that facility.  The Veteran's service personnel records confirm he served at Camp Lejeune, North Carolina.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  Therefore, such exposure is assumed. 

The remaining question is whether there is a nexus, or link, between the Veteran's current bipolar affective disorder and his service.  In this regard, the evidence of record related to nexus includes the September 2015 VA examiner's opinion.  The examiner reviewed the Veteran's claims file and conducted an in-person interview.  She noted that the Veteran was more outgoing and social following his service and credited his service with improving his social functioning.  The examiner concluded that the Veteran's service experience did not cause him to develop any form of mental health disorder, nor experience any form of occupational functional impairment during or after service.  She found no functional impairment in thinking or mood that could be attributed to the Veteran's service.  

The examiner concluded that it was less likely than not that the Veteran developed bipolar disorder as a result of his service.  As rationale, she noted that the Veteran's first symptoms of a mental disorder occurred in 1980, following the Veteran's break up with a girlfriend.  Further depressive symptoms occurred in subsequent years, again following the dissolution of relationships with women.  She indicated that the Veteran did not demonstrate any form of functional impairment in any domain while in service or immediately following his discharge. 

As for the Veteran's contention that the contaminated water at Camp Lejeune was the cause of his bipolar affective disorder, the examiner indicated that this was not possible.  As rationale, she explained that there existed no evidence in behavioral health literature to support a finding that contaminated water caused the development of bipolar disorder.

As the September 2015 VA examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to her opinion.  See Nieves-Rodriguez, supra; Stefl, supra. 

The Board has considered the Veteran's statements linking his service to his bipolar affective disorder.  In addition, the Board has also considered statements from the Veteran's parents, submitted in January 2011, as well as the additional statement submitted by the Veteran's mother in February 2016.  These statements indicated that a link existed between the Veteran's mental health disorder and service, as the Veteran exhibited symptoms of such a disorder upon his return from service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In the present case, neither the Veteran nor his parents are competent to attribute a mental health disorder to any instance of the Veteran's service.  They have not demonstrated that they are experts in determining the etiology of a mental health disorder and are laypersons in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

In this regard, the Board finds that the diagnosis and etiology of a mental health disorder is a complex question that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009)(stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Here, the evidence does not demonstrate that the Veteran or his parents possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of a psychiatric disability.  Thus, the September 2015 VA examiner's opinion, which provides that there is no nexus between the Veteran's current mental health disorder and his service, is the only competent evidence of record related to the nexus element.  

Nevertheless, even if the Veteran was competent to provide such an opinion, the reasoned opinion of the VA examiner is more probative than his lay assertions or those of his parents.  The VA examiner is a psychologist who has expertise, education, and training that neither the Veteran nor his parents are shown to have.  As such, her opinion is afforded more weight with regard to the etiology of the Veteran's bipolar disorder than the lay statements.

Accordingly, as the Veteran's bipolar affective disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, service connection for such disorder is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bipolar affective disorder.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 



ORDER

Service connection for bipolar affective disorder is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


